 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      BARBARA S. ROBINSON,
                                                             CASE NO. 3:19-cv-05695-RJB
11                              Plaintiff,
                                                             ORDER TO AMEND COMPLAINT
12              v.

13      GREATER LAKES RECOVERY
        CENTER,
14
                                Defendant.
15

16          The District Court has referred this matter to the undersigned pursuant to General Order

17   02-19. On October 28, 2019, this Court directed plaintiff to amend her complaint to include what

18   relief she is seeking. See Dkt. 7.

19          Plaintiff submitted her amended complaint on December 2, 2019. This was several days

20   past the November 26, 2019 due date. However, because the deadline fell the day before the

21   Thanksgiving Holiday, the Court will excuse the late filing. However, even pro se plaintiffs are

22   required to follow Court orders and deadlines, and no further late filings will be permitted

23   without good cause. See Briones v. Riviera Hotel and Casino, 116 F.3d 379, 382 (9th Cir. 1997)

24


     ORDER TO AMEND COMPLAINT - 1
 1   (Plaintiff is “not excused from following court rules.”). Plaintiff can find additional information

 2   for representing herself at https://www.wawd.uscourts.gov/representing-yourself-pro-se.

 3             Plaintiff’s amended complaint appears to be plaintiff’s amended complaint from

 4   plaintiff’s state superior court claim. Plaintiff’s initial complaint used the proper form, but did

 5   not state what amount of damages she is seeking.

 6             This Court will allow plaintiff another opportunity to amend her complaint. Plaintiff

 7   should:

 8             1) File her complaint using the same form she used when she initially filed.

 9             2) Include on that form the amount of damages she is seeking. For example, plaintiff

10                could state that she is seeking $75,000 in damages.

11             Plaintiff should file her second amended complaint by January 17, 2020. Failure to

12   properly amend the complaint may result in the denial of plaintiff’s IFP application and dismissal of

13   her claim.

14             Dated this 20th day of December, 2019.

15

16

17                                                          A
                                                            J. Richard Creatura
18                                                          United States Magistrate Judge
19

20

21

22

23

24


     ORDER TO AMEND COMPLAINT - 2
